DEAN, AMY N., Associate Judge.
A review of the transcript does not clearly indicate whether the court ordered appellant’s license to be suspended or merely referred the matter to the clerk for disposition in accordance with standard court procedures. However, in so far as the sentencing documents indicate that the appellant’s license was suspended, we are returning this case to the trial court for correction.
Appellant was convicted of purchase of cannabis pursuant to section 893.13(2)(a), Florida Statutes (1993). This crime is not within the ambit of section 322.055(1), Florida Statutes (1993) regarding the suspension of drivers licenses. See Lite v. State, 617 So.2d 1058 (Fla.1993).
Accordingly, it is error for appellant’s license to be revoked by the court and reportT ing is not required to the Department of Motor Vehicles pursuant to section 322.055(1).
Therefore, we REVERSE and are REMANDING this matter for correction of the sentencing documents in accordance with this decision.
KLEIN and PARIENTE, JJ., concur.